 1   KURT A. KAPPES (SBN 146384)
     MICHAEL D. LANE (SBN 239517)
 2   ALICIA INTRIAGO (SBN 320102)
 3   GREENBERG TRAURIG, LLP
     1201 K Street, Suite 1100
 4   Sacramento, CA 95814-3938
     Telephone: (916) 442-1111
 5   Facsimile: (916) 448-1709
     kappesk@gtlaw.com
 6
     lanem@gtlaw.com
 7   intriagoa@gtlaw.comkappesk

 8   Attorneys for Plaintiff,
     RICHARD ARROWSMITH, LIQUIDATING TRUSTEE
 9

10

11                                   UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13                                             (Sacramento Division)
14

15
     RICHARD ARROWSMITH AS                              CASE NO. 2:18-mc-00200-TLN-AC
16   LIQUIDATING TRUSTEE OF THE HDL
     LIQUIDATING TRUST,                                 JOINT STIPULATION AND ORDER TO
17                                                      SEAL DOCUMENTS FILED AS ECF NOS. 7,
            Plaintiff,                                  7-1 AND 8 FROM THE PUBLIC RECORD
18
19   v.

20   AMARJIT S. DOSANJH,

21          Defendant.
22

23
            Pursuant to Local Rule 141, Plaintiff Richard Arrowsmith as Liquidating Trustee of the HDL
24
     Liquidating Trust (“Plaintiff”) and Non-Party Amarjit S. Dosanjh (“A.S. Dosanjh”) (collectively, the
25
     “Stipulating Parties”, by and through their respective counsel of record, hereby stipulate as follows:
26
            WHEREAS, on or about December 12, 2018, Plaintiff filed a Registration of Foreign Judgment
27
     from the United States Bankruptcy Court, Eastern District of Virginia, titled, Richard Arrowsmith,
28
                                                  1
30
                         JOINT STIPULATION AND ORDER TO SEAL DOCUMENTS
31                                  FILED AS ECF NOS. 7, 7-1 AND 8
 1   Liquidating Trustee v. Amarjit Dosanjh, Case No. 15-32919-KRH, Adv. Proc. No. 17-03521-KRH. (ECF
 2   No. 1).
 3             WHEREAS, on or about September 3, 2019, Plaintiff filed an Amended Affidavit and Request for
 4   Issuance of Writ of Execution against Non-Party A.S. Dosanjh. (ECF Nos. 7, 7-1).
 5             WHEREAS, on or about September 4, 2019, the District Court issued a Writ of Execution against
 6   Non-Party A.S. Dosanjh. (ECF No. 8) (collectively, ECF Nos. 7, 7-1, and 8 are referred to herein as the
 7   “Writ of Execution Documents”).
 8             WHEREAS, following the Court’s issuance of said Writ of Execution (ECF No. 8), Plaintiff
 9   received information from Non-Party A.S. Dosanjh that she was incorrectly named in the Writ of Execution
10   Documents.
11             WHEREAS, Stipulating Parties have met and conferred and agree that ECF Nos. 7, 7-1 and 8 should
12   be sealed from the public record to protect the personal information of Non-Party A.S. Dosanjh;
13             The Stipulating Parties have reached the following stipulation:
14                                                    STIPULATION
15             IT IS HEREBY STIPULATED between Plaintiff and A.S. Dosanjh, through counsel, as follows:
16             That ECF Nos. 7, 7-1, and 8 be sealed from the public record.
17   IT IS SO STIPULATED.
18   DATED: January 6, 2020                           GREENBERG TRAURIG, LLP
19
                                                By:           /s/ Alicia R. Intriago
20                                                    Kurt A. Kappes
                                                      Michael D. Lane
21                                                    Alicia Intriago
                                                      Attorneys for Plaintiff
22                                                    RICHARD ARROWSMITH, LIQUIDATING TRUSTEE

23
     DATED: November 7, 2019                          LAW OFFICE OF PAUL F. GOLDSMITH
24
                                                By:           /s/ Paul F. Goldsmith
25                                                    Paul F. Goldsmith
                                                      Attorney for Non-Party Amarjit S. Dosanjh
26
27

28
                                                    2
30
                           JOINT STIPULATION AND ORDER TO SEAL DOCUMENTS
31                                    FILED AS ECF NOS. 7, 7-1 AND 8
 1
                                                     ORDER
 2

 3          This matter is before the Court on Plaintiff and Non-Party Amarjit S. Dosanjh’s Stipulation to
 4   Seal ECF Nos. 7, 7-1, and 8, which both provide information for the incorrect party to this action. After
 5   reviewing the Parties’ Joint Stipulation, and as good cause has been demonstrated to maintain the
 6   confidential nature of the documents at issue, the request to seal is GRANTED. The Clerk of the Court is
 7   directed to seal ECF Nos. 7, 7-1, and 8. The documents are to remain sealed unless and until further
 8   order of the Court.
 9          IT IS SO ORDERED.
10   Dated: January 15, 2020
11

12

13                                       Troy L. Nunley
14                                       United States District Judge

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    3
30
                           JOINT STIPULATION AND ORDER TO SEAL DOCUMENTS
31                                    FILED AS ECF NOS. 7, 7-1 AND 8
